Exhibit 10.5

 



EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on June 1, 2016 and
is effective for all purposes as of the Effective Date (as defined below), by
and between Grom Holdings, Inc./Grom Social Inc. a Florida corporation (the
“Company”, or “Grom”), and Darren M. Marks (the “Executive”).

 

RECITALS:

 

WHEREAS, the Company and the Executive now desire to enter into this Agreement
to memorialize the terms and conditions under which the Executive shall
hereinafter serve as the President of the Company.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:

 

1.       Certain Definitions. The following capitalized terns shall have the
following meanings. All other capitalized terms used herein shall have the
meanings set forth in this Agreement.

 

(a)       “Cause”: For purposes of this Agreement, the Company shall have
“Cause” to terminate the Executive's employment hereunder for any of the
following actions: (i) the Executive causing material harm to the Company
through (A) an uncured material breach by the Executive of the terms and
provisions of this Agreement or (B) the commission by Executive of an act or
acts of gross negligence, dishonesty, fraud or willful malfeasance in the
performance of his duties hereunder, (ii) Executive is convicted of, or pleads
guilty or nolo contendere with respect to, theft, fraud, a crime involving moral
turpitude or a felony under federal or applicable state law, or (iii) the
Executive's uncured failure to perform his material duties under this Agreement.

 

(b)       “Common Stock” means the shares of common stock, par value $0.001 per
share, of the Company.

 

(c)       “Contract Year” shall be a calendar year.

 

(e)        “Disability” shall mean the absence of the Executive from the
Executive's duties to the Company for a total of 30 consecutive days, or 60 days
during any one six month period as a result of incapacity due to mental or
physical illness which is determined to be total and permanent by a physician
selected by the Company and acceptable to the Executive or the Executive's legal
representative (such agreement as to acceptability not to be withheld
unreasonably).

 

(f) “Effective Date” means June 1, 2016,

 

(g)        “Good Reason”: The Executive shall have Good Reason to resign from
employment upon the occurrence of any of the following events:

 

(i)       any material adverse change in the Executive's job titles, duties,
responsibilities, perquisites granted hereunder, or authority without his
consent;

 

(ii)       a material breach of this Agreement by the Company, including without
limitation, the failure to pay compensation or benefits when due hereunder.

 

The Executive must provide to the Company written notice of his resignation
within ten (10) days following the occurrence of the event or events
constituting Good Reason and the Company shall have a period of thirty (30) days
following its receipt of such notice (the “Cure Period”), the Executive shall
still be entitled to pay and benefits during the period in which to cure such
event or events. If the Company does not cure the event or events constituting
the basis for Good Reason by the end of the Cure Period, the Executive may
resign from employment within seven (7) days immediately following the last day
of the Cure Period. A resignation or other voluntary termination of employment
by the Executive that does not comply with the requirements of this Section 1(g)
shall not constitute termination for Good Reason.

 

(h)        “Section 409A” shall mean, collectively, Section 409A of the Internal
Revenue Code of 1986, as amended, and the Department of Treasury Regulations and
other interpretive guidance promulgated thereunder, including without limitation
any such regulations or other guidance that may be issued after the date of this
Agreement.

 

 

 



 1 

 

 

1. Responsibilities

 

Your title will be Vice Chairman, Secretary, and Chief Executive Officer of Grom
Holdings, Inc./Grom Social, Inc. (hereinafter, the “Company”) and this agreement
will be effective upon the date of execution (hereinafter, the “Effective
Date”). In this position you will be responsible for the leadership, operating,
and financial results of the Company. This position will be located in Boca
Raton, Fl. unless the Company offers you a mutually agreed upon full relocation
package. This package would include the purchase of your home at 90% of the
current appraised value and the reimbursement of customary, as well as
reasonable relocation expenses. You will report directly to the Company's Board
of Directors.

 

2. Term of Employment

 

The Term of this Agreement shall commence on the effective date and shall
continue for a period of three years (3) years (hereinafter the “Initial Term”).
Thereafter, the term of the Agreement shall be automatically extended for
successive and additional two (2) year periods, unless either party shall
provide a written notice of termination to the Company, ninety (90) days prior
to the end of the Initial Term or an extended term. The Term of this Agreement
is subject to early termination in accordance with the provisions set forth in
Section 4 hereof.

 

3. Compensation and Benefits

 

You shall be entitled to:

 

3.1       A Base Salary targeted at the annual rate of $245,000 or $20,464 per
month,

 

3.2       Your minimum annual Base Salary will commence as of June 1, 2016 any
shortfalls in your targeted monthly Base Salary rate of $20,464 and the actual
monthly Base Salary rate paid will be accrued and distributed immediately upon
the availability of funds. Further, during the term of this agreement, your Base
Salary will be reviewed annually by the Board of Directors, to determine the
amount your Base Salary should be increased in light of your duties,
responsibilities, and performance. Your minimum Base Salary increase will be 5%
and your first annual increase will take effect as of 1/ 1/17. Additional
increases will be awarded as of the 1st of every year as long as this agreement
is in effect.

 

 

 



 2 

 

 

3.3       You will be eligible to participate in the Company's Incentive Plan,
with an annual incentive plan target of 80% of your Base Salary, Your
participation in the plan will begin as of the effective date. Additionally, you
will eligible to participate in the Company's Equity Incentive Plan. The
conditions of these options will be detailed in your individual Stock Option
Agreement and Certificate document.

 

3,4       You will be eligible to participate in health benefits, life
insurance, as well as any other retirement plans offered by the Company.

 

3.5       You will be eligible for three (3) weeks of vacation during each year
of this Agreement, or such greater period as the Board shall approve, and to the
number of paid holidays given by the Company to its employees generally, without
reduction in salary or other benefits.

 

3.6       Reimbursement from the Company for all reasonable and customary
expenses incurred by you in performing services under this Agreement, including:
travel expenses and other out-of-pocket expenses, in accordance with your
expense account and the Company's reimbursement policies and provided that you
shall submit reasonable documentation with respect to such expenses.

 

4. Termination of Employment

 

4.1       Events of Termination

 

Your employment with the Company may be terminated prior to the expiration of
the Term (initial or otherwise) set forth in Section 2 hereof as follow:

 

(a) With Cause. Your employment with the Company may be terminated at any time
for “Cause.” As used in this Agreement, the term “cause” shalt mean (i) any
material breach by you of any material provision of this Agreement, which, if
curable is not fully cured to the reasonable satisfaction of the Company within
thirty (30) days after written notice thereof, or (ii) your committing an act of
theft, fraud, embezzlement with regard to the Company or your conviction of a
felony, for purposes hereof, no act or failure to act, on your part shall be
deemed “willful” unless done, or omitted to be done, by you not in good faith
and without reasonable belief that your act, or failure to act, was in the best
interest of the Company.

 

(b) Without Cause; Good Reason. Your employment with Company may be terminated,
by either party, upon not less than ninety (90) days prior written notice to the
other, without Cause by the Company or for “good reason” by you. As used herein,
the term “Good Reason” shall mean the occurrence, without your consent, or for
any the following reasons” (i) any material diminution of your positions, duties
or termination of your employment for Cause or disability or as a result of your
death, or temporarily as a result of your illness or other absence; and (ii) any
material breach of the Company of any material provision of this Agreement;
provided however, that you provide the Company with written notice of such
breach with a thirty (30) day opportunity for the Company to cure the grounds
which you believe have resulted in such breach.

 

 

 



 3 

 

 

(c) Death. in the event of your death, your employment with the Company shall
terminate on the date of your death.

 

(d) Disability. In the event of your disability (as defined below), the Company
may terminate your employment by giving a written notice of termination. Such
notice shall specify the date of termination, which date shall not be earlier
than thirty (30) days after such notice is given. For purposes of this
Agreement, “Disability” means your inability to substantially perform your
duties hereunder for ninety (90) consecutive days or one hundred eighty (180)
days out of 365 days as a result of a physical or mental illness, all as
determined in good faith by the Board following consultation with medical or
mental health expert(s) selected by the Board.

 

5. Company's Obligations Upon Termination

 

Following the termination of your employment under the circumstances described
below, the Company shall pay to you the following compensation and provide the
following benefits in full satisfaction and final settlement of any and all
claims and demands that you now have or hereafter may have against the Company
in connection herewith:

 

(a) Termination Without Cause by the Company or with Good Reason by You or
Failure by the Company to Extend your Term.

 

In the event that your employment is terminated by the Company prior to the
expiration of the initial term the company will pay you your base salary and
health benefits for a minimum of eighteen months (18) of salary and health
benefits. Lastly, if you are terminated due to the expiration of the Initial
Term or any renewal term you will be entitled to the payment of your annual base
salary and health benefits for a period of eighteen (18) months from the date of
expiration. All compensation and benefits received are subject to an obligation
on your part to obtain gainful or other employment during the severance period
and provided that payments made during this period shall be reduced, on a
dollar-for-dollar basis by the amount of any income generated by you in any
capacity or in any position including, but not limited to, any income you earn
as a employee, consultant, agent, representative, principal, officer, or
director with any person or entity during such period. In addition, the Company
shall reimburse you for any expenses incurred through the date of such
termination in accordance with Section 3.6 hereof and (ii) you are entitled to
retain all equity granted to you including vested as well as unvested shares in
accordance with Section 3.3 hereof, You will have ten (10) years to exercise all
options and ownership.

 

 

 



 4 

 

 

(b) Termination by the Company for Cause.

 

In the event that your employment shall be terminated by the Company pursuant to
Section 4.1(i) hereof (or if you voluntarily resign otherwise than in accordance
with Section 4.1(ii) hereof prior to the expiration of the then current term of
this Agreement, other than any base salary earned by you on or prior to the date
of such termination, but not paid. In addition, the Company shall reimburse you
for any expenses incurred through the date of such termination in accordance
with Section 3.6 hereof and you shall be entitled to retain your vested equity
prior to the termination of this Agreement in accordance with Section 3.3
hereof. Upon termination for cause by the Company, all of you rights under this
Agreement (except as otherwise set forth herein) shall immediately terminate and
the Company shall have no further obligation to you.

 

(c) Termination Upon Your Death or Disability.

 

In the event that your employment shall be terminated pursuant to Sections
4.1(c) or 4.1(d) hereof, (i) the Company shall pay you (or your estate or legal
representatives): all base salary earned, but unpaid, plus an additional 12
months of salary and benefits payable on the company's regularly scheduled pay
periods and shall reimburse you (or your estate or legal representatives) for
any expenses incurred through the date of such termination in accordance with
Section 3.6 hereof and (ii) you are entitled to retain all equity granted to you
including vested as well as unvested shares in accordance with Section 3.3
hereof. You will have ten (10) years to exercise all options and ownership.

 

6. Nature of Payments.

 

All amounts to be paid by the Company to you pursuant to this Agreement (other
than Base Salary or reimbursement of expenses) shall be considered by the
parties to be deemed “severance” payments. In the event that such payments shall
be treated as damages, it is expressly acknowledged by the parties hereto that
damages to you for termination of employment would be difficult to ascertain and
the above amounts are reasonable estimates thereof and are not a penalty.

 

7. Confidentiality and Non-Competition.

 

In view of the unique and valuable services, you are expected to render to the
Company and you acknowledge the existence of confidential information regarding
the business of the Company, you hereby agree NOT to engage in any business
activity that is in competition with, or has a similar nature to, that which you
perform at the Company in relation to the Company or other agreed assignments
for the Term of this Agreement, plus one (1) year after the Term of this
Agreement without written consent of the company;

 

Further, you agree:

 

Your services are unique and extraordinary and essential to the business of the
Company in part since you will have access to the customer lists of the Company
and other privileged and confidential information essential to the Company's
business. Therefore, you agree that, if your employment shall terminate at any
time, you, for a period of one (1) year after such termination, shall not
disclose such privileged and confidential information without the prior written
approval of the Company. Further, upon request, you agree to return to the
Company any information you may have obtained as a result of your employment
with the Company; and

 

 

 



 5 

 

 

That the remedy at law for any breach of any of the foregoing will inadequate
and that the Company, in addition to any remedy at law, will be entitled to
injunctive and other relief in cases of any such breach.

 

8. Miscellaneous

 

8.1 Governing Law. This agreement shall be governed by the construed in
accordance with the laws of the State of Florida without regard to principles of
conflict of laws.

 

8.2 Arbitration. Any controversy or claim based on, arising out of or relating
to the interpretation and performance of this Agreement or any termination
hereof shall be solely and finally settled by arbitration under the rules of the
American Arbitration Association, and judgment of the award rendered in the
arbitration may be entered in any court having jurisdiction thereof. Any such
arbitration shall be in Florida consent of the parties or, in the absence of
such consent, by application of any part to the American Arbitration
Association. A decision of the arbitrator shall be final and binding upon the
parties, and the arbitrator shall be authorized to apportion fees and expenses
(including counsel fees and expenses) as the arbitrator shall deem appropriate.

 

8.3 Entire Agreement; Amendment. This Agreement contains the complete
understanding and agreement between the parties hereto with respect to the
subject matter hereof, and supersedes all prior understandings and agreements,
written or oral, between the parties relating to the subject matter hereof.

 

8.4 Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, (the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law) any such invalidity or unenforceability shall be deemed replaced by a term
or provision determined by the parties as coming closest to expressing the
intention of the invalid or unenforceable term or provision.

 

8.5 Notice. Any notice to be given hereunder shall be in writing and either
delivered in person, by nationally recognized overnight courier, or by
registered or certified first-class mail, postage prepaid, addressed to such
address of the parties as set forth on the first page hereof.

 

8.6 Headings. The section headings in this Agreement are for convenience of
reference only and shall not affect its interpretation.

 

 

 



 6 

 

 

8.7 Counterparts. This agreement may be executed in two or more counterparts,
each of which shall be deemed an original, by all which when together shall
constitute one and the same agreement.

 

8.8 Officers Liability Insurance. Liability insurance to the extent provided to
the other executive officers in the Company.

 

8.9 Indemnification. The Company hereby indemnifies and holds you harmless
against any and all losses, claims, suits, judgments, damages, liabilities,
costs or expenses, including reasonable legal fees and expenses, to which you
may become subject in connection with the good faith performance of your
responsibilities under this Agreement. This provision will survive termination
of this Agreement.

 

Mel, we look forward to your leadership in assisting Grom Social achieve our
strategic vision and goals.

 

If the foregoing accurately represents our understanding, please sign below and
return to me.

 

 

GROM HOLDINGS, INC.

 

/s/ Melvin Leiner

Melvin Leiner

Vice Chairman, Executive Vice President

 

 

 

ACCEPTED AND AGREED IN ALL RESPECTS

 

 

 

/s/ Darren M. Marks         6/01/2016

Darren M. Marks              Date 

 

 

 

 

 

 

 



 7 

 